             Case 3:19-cv-05098 Document 1 Filed 08/17/19 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA


 MARCO VERCH,

                               Plaintiff,                     Docket No. 3:19-cv-5098

        - against -                                           JURY TRIAL DEMANDED


 121 SILICON VALLEY, INC.

                                Defendant.


                                            COMPLAINT

       Plaintiff Marco Verch (“Verch” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendant 121 Silicon Valley, Inc. (“Silicon Valley” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of a Happy Father’s Day sign, owned and registered by Verch, a

professional photographer. Accordingly, Verch seeks monetary relief under the Copyright Act of

the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
              Case 3:19-cv-05098 Document 1 Filed 08/17/19 Page 2 of 5




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in California and is registered with the

California Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Verch is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at Eupener Str. 55f 50933

Germany.

       6.      Upon information and belief, Silicon Valley is a foreign business corporation

organized and existing under the laws of the State of California, with a place of business at 211

Main Street, Suite 912, Los Altos, California 94022. Upon information and belief, Silicon Valley

is registered with the California State Department of Corporations to do business in California.

At all times material hereto, Silicon Valley has operated their twitter page the URL:

www.Twitter.com/121sv (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Verch photographed a Happy Father’s Day sign (the “Photograph”). A true and

correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Verch is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-095-194.

       B.      Defendant’s Infringing Activities
                Case 3:19-cv-05098 Document 1 Filed 08/17/19 Page 3 of 5




          10.    Silicon Valley ran the Photograph on the Website. See:

https://twitter.com/121SV/status/1008447648192315392.A screenshot of the Photograph on the

Website is attached hereto as Exhibit B.

          11.    Silicon Valley did not license the Photograph from Plaintiff for its Website, nor

did Silicon Valley have Plaintiff’s permission or consent to publish the Photograph on its

Website.

                                CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

          12.    Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.    Silicon Valley infringed Plaintiff’s copyright in the Photograph by reproducing

and publicly displaying the Photograph on the Website. Silicon Valley is not, and has never

been, licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.    The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.    Upon information and belief, the foregoing acts of infringement by Silicon Valley

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.    As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
             Case 3:19-cv-05098 Document 1 Filed 08/17/19 Page 4 of 5




       17.    Alternatively, Plaintiff is entitled to statutory damages in an amount up to

$150,000 per work willfully infringed by Defendant, pursuant to 17 U.S.C. § 504(c).

       18.    Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Silicon Valley be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photographs; or b) alternatively, statutory damages of up to

              $150,000 per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       August 17, 2019
                                                              LIEBOWITZ LAW FIRM, PLLC
Case 3:19-cv-05098 Document 1 Filed 08/17/19 Page 5 of 5




                                    By: /s/Richard Liebowitz
                                         Richard P. Liebowitz
                                    11 Sunrise Plaza, Suite 305
                                    Valley Stream, NY 11580
                                    Tel: (516) 233-1660
                                    RL@LiebowitzLawFirm.com

                                   Attorneys for Plaintiff Marco Verch
